—Judgment unanimously affirmed. Memorandum: Defendant’s contention that *1018the conviction is not supported by legally sufficient evidence is not preserved for our review because defendant made only a general motion to dismiss at the close of the People’s case (see, People v Gray, 86 NY2d 10, 19). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Lunn, J. — Burglary, 3rd Degree.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.